UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


IDA HAWKINS,                            
                 Plaintiff-Appellant,
                v.
SHEPPARD PRATT HOSPITAL,
               Defendant-Appellee,               No. 01-2247
               and
BOWIE STATE UNIVERSITY; UBA
BARAKE COUNSELING CENTER,
                       Defendants.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                          (CA-00-3141-S)

                  Submitted: February 14, 2002

                     Decided: February 25, 2002

  Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Ida Hawkins, Appellant Pro Se. Bruce Stephen Harrison, SHAWE &
ROSENTHAL, Baltimore, Maryland, for Appellee.
2                HAWKINS v. SHEPPARD PRATT HOSPITAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Ida Hawkins appeals from the district court’s order granting sum-
mary judgment in favor of her former employer, Sheppard Pratt Hos-
pital, and dismissing her age employment discrimination action. Our
review of the record and the district court’s opinion discloses that this
appeal is without merit. We find that Hawkins failed to establish a
prima facie case of age discrimination. O’Connor v. Consolidated
Coin Caterers Corp., 517 U.S. 308, 312-13 (1996); see also McDon-
nell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); Lawrence v.
Mars, Inc., 955 F.2d 902, 905-06 (4th Cir. 1992). Specifically, we
find no genuine issue of material fact contrary to the district court’s
conclusion that Hawkins was not performing her job at a level which
met her employer’s legitimate expectations. The evidence demon-
strated that, in blatant violation of her employer’s policies, Hawkins
intentionally or recklessly disclosed the identity of a former patient
under circumstances not connected with any official business of the
employer. Hawkins’ unsworn, self-serving, conclusory statements in
opposition to the employer’s evidence is insufficient to stave off sum-
mary judgment. Williams v. Cerberonics, Inc., 871 F.2d 452, 455 (4th
Cir. 1989).

   We further agree with the district court that Hawkins failed to
establish that the employer’s action in reducing her hours was action-
able. The reduction did not adversely change the essential terms, con-
ditions, or benefits of Hawkins’ employment, see, e.g., Munday v.
Waste Management of N. Am., Inc., 126 F.3d 239, 243 (4th Cir.
1997), nor was there any genuine issue of material fact presented to
dispute the employer’s evidence that the reduction in hours was due
to staffing and budgetary issues.

   Finally, even assuming, arguendo, that Hawkins established a
prima facie case of employment discrimination, we find that she
                HAWKINS v. SHEPPARD PRATT HOSPITAL                   3
failed to rebut the legitimate, nondiscriminatory reasons the employer
proffered to support its decisions regarding her termination. Texas
Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254-56 (1981);
Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th
Cir. 1991). Accordingly, we cannot say that the district court’s find-
ing of non-discrimination was clearly erroneous. Anderson v. City of
Bessemer, 470 U.S. 564, 574 (1985).

   We therefore affirm the district court’s grant of summary judgment
in favor of Sheppard Pratt Hospital. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED